DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Drawings
The drawings are objected to because the photograph in fig. 47 is unclear. The photograph include light and dark spots making the details of the invention difficult to ascertain. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Drawing should be used when the subject matter of the application admits of illustration by a drawing. See MPEP 37 C.F.R. 1.84(b). Fig. 46 is objected to for the same reason. 
Furthermore, the drawings are objected to because in fig. 47, there are a plurality of structures, however, some form of connection such as a bracket or connecting axis is missing. If the plurality of structures are not part of the same assembly, suggest to have each structure being on a separate figure. Figs. 29A, 29B, 38A, and 38B are objected to for the same reason. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 4-5 are objected to because of the following informalities:  
In claim 4, line 2, the term “the number” is suggested to be changed to --a number-- in order to clarify the claim. 
In claim 5, line 1, the term “the inclusive” is suggested to be changed to --an inclusive-- in order to clarify the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“Geneva wheel drive assembly”: Geneva wheel 1153, second sleeve 1151, flexible splines 1155, first sleeve 1154 with diagonal slot 1156 to accommodate post 1152, actuator 1150, spring 1157, resetting notch 1158, see figs. 43D-43H and paragraphs 303-306 in the specification. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation “said temperature logging display is charged wirelessly” (lines 1-2) is unclear as to what about the temperature logging display is being charged wireless, it appears that some form of energy storage or battery is not being claimed, therefore, it is unclear as to how the term “charged” should be interpreted. 
Regarding claim 10, the limitation “a pleated filter” (line 3) is unclear if the applicant intends on claiming additional limitations after the word filter, since a period is missing from the claim. 
Regarding claim 14, the limitation “said filter material” (line 1) lacks proper antecedent basis.  
Regarding claim 17, the limitation “said RFID device can communicates” (line 1) it is unclear as to how to determine the metes and bounds of the term “can”, since the 
Regarding claim 20, the limitation “wherein said facial skirt is customized by capturing an image of a face of a wearer with a digital camera and using said image to create a 3D-modeling instructions which are used to form said skirt during an additive manufacturing process” (lines 1-3) is unclear if the applicant is trying to claim an apparatus or a method claim. The claim is claiming an apparatus (“mask assembly of claim 1”), however, the steps of capturing an image of a face of a wearer with a digital camera and using said image to create a 3D-modeling instructions which are used to form said skirt during an additive manufacturing process is a method. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
          Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (3,130,722) in view of Barlow (2012/0067349) and Esnouf (6,736,085).
Regarding claim 1, Dempsey discloses a mask assembly (entire assembly shown in fig. 9, col 5, lines 51-73) comprising a strap (strap connected to 119, see strap 23 in fig. 1 for reference, col 7, lines 1-6); at least one upper vent (when the patient lie on side way, the upper vent is the left vent 65 and the lower vent is the right vent 65, see fig. 9, col 5, lines 74-75 and col 6, lines 1-14), at least one lower vent (right vent 65, see explanation directly above); a seal having a facial skirt (facial skirt is formed by wings 112 and 114, see fig. 9); a front section (section forming 116 and vents 65, fig. 9, col 5), a body comprising the seal (110, fig. 9, col 5, lines 52-73), but fails to disclose a temperature logging display. 
However, Barlow teaches a mask assembly (100, fig. 1) comprising a seal having a material that changes color after being boiled (the portion of the seal that changes color when being boiled, see paragraph 0262 and paragraph 0266). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Dempsey to have the material that is able to change color after being boiled as taught by Barlow for the 
After the modification, the modified Dempsey discloses that the body comprises a material that would indicate when the mask assembly has been sterilized through boiling, but fails to disclose a temperature logging display. Dempsey discloses a conduit being connected to the mask (see conduit 134, fig. 9).
Esnouf teaches a medical device (1, fig. 1) comprising a conduit (6) having a temperature logging display (2, fig. 11, col 2, lines 46-60 and col 3, lines 36-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of the modified Dempsey to have a temperature logging display as taught by Esnouf for the purpose of allowing the user to know how many times the mask assembly has been sterilized/boiled, thereby, allowing the user to know when to replace the mask in order to provide safety to the user. 
Regarding claim 3, the modified Dempsey discloses that the mask assembly is configured to withstand boiling and autoclaving temperatures (see the modification with Barlow and Esnouf, after the modification, the mask would be able to withstand boiling (see paragraph 0266 of Barlow) and autoclaving temperatures (taught by Esnouf, see col 1, lines 56-63)). 
Regarding claim 4, the modified Dempsey discloses that the temperature logging display (2 of Esnouf) is configured to indicate the number of times said mask assembly has reached a given temperature (see col 2, lines 49-60 of Esnouf). 

Regarding claim 6, the modified Dempsey discloses that the temperature logging display is charged wirelessly (see col 3, lines 36-56 of Esnouf, Esnouf discloses that 34 of the temperature logging display is made of a heat expansible material, that would rotate when experiencing heat, therefore, it would be able to be charged wirelessly, wherein charge is interpreted as to load to capacity, therefore, every time 34 experienced heat, it is being charged, and the heat can be air or a fluid, therefore, it is being charged wirelessly). 
Claims 2, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (3,130,722) in view of Barlow (2012/0067349) and Esnouf (6,736,085) as applied to claim 1 above and further in view of Fecteau (6,161,540).
Regarding claim 2, the modified Dempsey discloses that the mask assembly further comprising a filter insert (66 of Dempsey), but fails to disclose that the filter insert assembly is a pleated filter. 
However, Fecteau teaches a filter (20, fig. 2) that is a pleated filter insert assembly (see fig. 2, Col 2, lines 39-67 and col 3, lines 1-34, Fecteau discloses in col 5, lines 23-30 that pleated filter increased surface area and thus reduces the breathing resistance) and a rear frame (26, fig. 2). 

Regarding claim 10, the modified Dempsey discloses that the pleated filter insert assembly (66 of Dempsey modified to be 20 of Fecteau) comprises: a rear frame (26 of Fecteau, see fig. 2 of Fecteau) and a pleated filter (66 of Dempsey modified to have the same of 22 of Fecteau). 
Regarding claim 11, the modified Dempsey discloses that the pleated filter insert assembly (66 of Dempsey modified to be 20 of Fecteau) discloses that the filter insert assembly is curved to accommodate the nose and allow for greater proximity to the face (see the curve at the end of 28 of 20 in fig. 2 of Fecteau, the curve would allow the filter to be closed to the face, relatively, furthermore, due to the curve, it would accommodate the nose by bringing the filter closer to the nose, therefore, the filter insert assembly is curved to accommodate the nose, it is noted that the applicant did not clarify what is meant by “accommodate the nose”). 
Regarding claim 14, the modified Dempsey discloses that the filter material comprises at least one active filter layer (the layer 66 modified to take the shape of 22 of Fecteau is being used to actively filter, therefore, it is active). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (3,130,722) in view of Barlow (2012/0067349), Esnouf (6,736,085) and Fecteau (6,161,540) as applied to claim 10, above, and further in view of Kuhn (2017/0106217).
Regarding claims 12-13, the modified Dempsey discloses a pleated filter insert assembly, 66 modified to take the shape of 22 of Fecteau, Dempsey discloses in col 6, lines 1-14 that the filter is made of foam rubber, foam rubber should be able to withstand boiling and autoclaving temperature and the rear frame (26 of Fecteau, Fecteau discloses in Col 2, lines 63-67 that 26 is made of polypropylene) is made polypropylene, but if there is any doubt that the pleated filter insert assembly is configured to be disinfected via boiling or autoclaving. 
However, Kuhn teaches a filter capable of being disinfected via autoclaving, which would also be capable of being disinfected via boiling since autoclaving temperature are higher than boiling (see paragraph 0012). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pleated filter insert assembly of the modified Dempsey to be configured to be disinfected via boiling and autoclaving as taught by Kuhn for the purpose of allowing the filter to be reused and for the purpose of allowing the filter to be disinfected by the same method as the rest of the mask assembly. 
Claims 2, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (3,130,722) in view of Barlow (2012/0067349) and Esnouf (6,736,085) as applied to claim 1 above and further in view of Waterford (2017/0128753).

However, Waterford teaches a filter assembly (220 and 226) that is a pleated filter insert assembly comprising a pleated filter insert and a rear frame (see filter 226 in fig. 22B, paragraph 0135 of Waterford, the filter has two folds, therefore, it is pleated, filter is 226 and the frame is 220). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter insert of the modified Dempsey to have the shape and the rear frame as taught by Waterford for the purpose providing a removable filter assembly that would increase surface area and thus reduces the breathing resistance.
Regarding claim 10, the modified Dempsey discloses that the pleated filter insert assembly (66 of Dempsey modified to be 220/226 of Waterford) comprises: a rear frame (220 of Waterford) and a pleated filter (226 of Waterford, see paragraph 0135 of Waterford, see figs. 22A-22B of Waterford). 
Regarding claim 11, the modified Dempsey discloses that the pleated filter insert assembly (66 of Dempsey modified to be 220/226 of Waterford) discloses that the filter insert assembly is curved to accommodate the nose and allow for greater proximity to the face (see figs. 22A-22B of Waterford, see paragraph 0135 of Waterford, Waterford discloses that the filter assembly having an S-shaped which would position the filter material close to the nose and mouth (face), furthermore, due to the curve, it would accommodate the nose by bringing the filter closer to the nose, therefore, the filter insert 
Regarding claim 14, the modified Dempsey discloses that the filter material comprises at least one active filter layer (the layer 66 modified to take the shape of 226 of Waterford is being used to actively filter, therefore, it is active). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (3,130,722) in view of Barlow (2012/0067349), Esnouf (6,736,085) and Waterford (2017/0128753) as applied to claim 10, above, and further in view of Kuhn (2017/0106217).
Regarding claims 12-13, the modified Dempsey discloses a pleated filter insert assembly, but fails to disclose that the pleated filter insert assembly is configured to be disinfected via boiling or autoclaving. 
However, Kuhn teaches a filter capable of being disinfected via autoclaving, which would also be capable of being disinfected via boiling since autoclaving temperature are higher than boiling (see paragraph 0012). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pleated filter insert assembly of the modified Dempsey to be configured to be disinfected via boiling and autoclaving as taught by Kuhn for the purpose of allowing the filter to be reused and for the purpose of allowing the filter to be disinfected by the same method as the rest of the mask assembly. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (3,130,722) in view of Barlow (2012/0067349), and Esnouf (6,736,085) as applied to claim 1 above, and further in view of Awiszus (2017/0368381).
Regarding claim 15, the modified Dempsey fails to disclose a RFID device with an amount of memory, and a sensor configured to detect a temperature. 
However, Awiszus teaches a mask assembly (100, fig. 1, paragraph 0042) comprising a smart device (130, see paragraphs 0045 and 0053), a RFID device with an amount of memory and a sensor configured to detect a temperature (see paragraph 000045, Awiszus discloses a temperature sensor 113 and head top 110 include an RFID device, in order for the RFID device to send information, it would have to have a memory, furthermore, see paragraph 0049, Awiszus discloses that any information obtained can be transmitted to communication hub). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask assembly of the modified Dempsey to have the smart device, RFID device with an amount of memory and a sensor configured to detect a temperature as taught by Awiszus for the purpose of detecting unsafe temperature condition, and to further allow the mask assembly to communicate temperature data to other device such as environmental beacon or database, thereby allowing the user to be monitored (see paragraphs 0045 and 0049 of Awiszus). 
Regarding claim 16, the modified Dempsey discloses that the RFID device (RFID device on head 110 of Awiszus modified to be on the mask of Dempsey) is an active 
Regarding claim 17, the modified Dempsey discloses that the RFID device (RFID device on head 110 of Awiszus modified to be on the mask of Dempsey) can communicate with a smart device (130 of Awiszus, see paragraphs 0046-0049 of Awiszus, the devices can communicate with a plurality of devices, therefore, it is a smart device, furthermore, Awiszus discloses in paragraph 0053 that the communication hub 130 comprises a display). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (3,130,722) in view of Barlow (2012/0067349), and Esnouf (6,736,085) as applied to claim 1 above, and further in view of Grashow (2018/0369529).
Regarding claim 20, the modified Dempsey fails to disclose that the facial skirt is customized by capturing an image of a face of a wearer with a digital camera and using said image to create a 3D-modeling instructions which are used to form said facial skirt during an additive manufacturing process. 
However, Grashow teaches a facial skirt is (skirt forms at where 102 meets 104) customized by capturing an image of a face of a wearer with a digital camera and using said image to create a 3D-modeling instructions which are used to form said facial skirt during an additive manufacturing process (see paragraphs 0022-0023 and paragraph 0027 and fig. 3).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask body and the facial . 

Allowable Subject Matter
Claims 7-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Dempsey (3,130,722), Barlow (2012/0067349) and Esnouf (6,736,085) do not specifically disclose the claimed apparatus as presented in the claims 7-9 and 18-19. 
In regard to claim 7-9, Dempsey, Barlow and Esnouf disclose all the claimed limitations in claims 1 and 4, however, Dempsey, Barlow and Esnouf fail to disclose the combination of the claimed limitations in claims 1 and 4, and that the temperature logging display is advanced via a Geneva wheel drive assembly, wherein the Geneva wheel drive assembly is interpreted under 112(f), as Geneva wheel 1153, second sleeve 1151, flexible splines 1155, first sleeve 1154 with diagonal slot 1156 to accommodate post 1152, actuator 1150, spring 1157, resetting notch 1158, see figs. 43D-43H and paragraphs 303-306 in the specification.
In regard to claim 18, Dempsey, Barlow and Esnouf disclose all the claimed limitations in claims 1 and 15, however, Dempsey, Barlow and Esnouf fail to disclose the combination of the claimed limitations in claims 1 and 15, and the RFID device sends an alert to a system when a threshold of sterilizations has been reached.

Therefore, claims 7-9 and 18-19 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gabriel (2018/0280738) is cited to show a mask configured to be autoclaved. 
Slater (5,359,993)(5,452,335) is cited to show an autoclaving counting mechanism. 
Kortenbach (5,313,935) is cited to show an autoclaving counting mechanism. 
Pennaz (6,378,906) is cited to show a container having a monitoring means for determining how many times the container has been sterilized. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785